DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 4 – 8 are objected to because of various informalities:
In Reference to Claim 1
In line 5, the phrase “to limit bending” includes a recitation of recitation of intended use and should read –configured to limit bending– so as to be positively recited.
In line 7, the phrase “to make contact with” includes a recitation of recitation of intended use and should read –configured to make contact with– so as to be positively recited.
In line 9, the phrase “to attach” includes a recitation of recitation of intended use and should read –configured to attach– so as to be positively recited.
The cited claims are replete with such issues and the Office suggests amending the claims as reproduced below in the rejections of the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 – 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In Reference to Claims 5 – 7
These claims each intend to further limit the protrusion recited in base claim 1.  Since the protrusion is only an optional feature in claim 1, it is unclear if the limitations of claims 5 – 7 would even apply to a case in which the attaching portion of claim 1 includes a recess.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 101 12 980 A1 to Elendt et al. (Elendt) [hereinafter, reference to this document will be made with respect to its machine translation appended hereto].
Elendt teaches (see Elendt and Fig. 1 below):
In Reference to Claim 1
A lost motion mechanism comprising:
A lost motion spring (Fig. 1 – Reference character 18);
A regulator (14) extending coaxially with the lost motion spring, the regulator configured to limit bending of the lost motion spring;
A support (19) extending from the regulator in a radial direction of the lost motion spring, the support configured to make contact with an end portion of the lost motion spring (as seen from Fig. 1); and
An attaching portion including a protrusion (15) or a recess provided on the support so as to extend coaxially with the lost motion spring (as seen from Fig. 1), the attaching portion configured to attach the support to the engine (17),
Wherein a maximum width of the attaching portion is less than a maximum width of the support in the radial direction (as seen from Fig. 1).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein:
The support includes a seat configured to support a lower end portion of the lost motion spring;
The attaching portion extends from the seat; and

In Reference to Claim 3
In addition to all the limitations of claim 1 discussed above, wherein the regulator includes a pillar inserted into the lost motion spring (as seen from Fig. 1).
In Reference to Claim 5
In addition to all the limitations of claim 1 discussed above, wherein the attaching portion includes the protrusion which is located on an opposite side of the support from the lost motion spring, the protrusion having a columnar or cylindrical shape (as seen from Fig. 1).
In Reference to Claim 10
A valve gear comprising the lost motion mechanism according to claim 1 (as seen from Fig. 1 and Elendt paragraph [0014]).
In Reference to Claim 11
An engine comprising the valve gear according to claim 10 (as seen from Fig. 1 and Elendt paragraph [0014]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Elendt in view of US Patent Application Publication No. 2009/0151685 to Oh (Oh).
In Reference to Claim 4
Elendt does not teach the following which is taught by Oh (see Oh and Fig. 3 as annotated by Examiner below):
In addition to all the limitations of claim 1 discussed above, wherein the regulator includes a cylindrical cover (Fig. 3 – reference character 200) configured to cover the lost motion spring (400) (as seen from Fig. 3 and Oh paragraph [0045]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Oh to include a regulator which includes a cylindrical cover over the lost motion spring within the valve gear assembly of Elendt since it would realize a general valve lift mode and a cylinder deactivation (CDA) mode with a simple structure which would reduce production cost and improve fuel consumption as taught by Oh (paragraph [0011]).

In Reference to Claim 8
Elendt does not teach the following which is taught by Oh:
In addition to all the limitations of claim 3 discussed above, wherein the pillar (Fig. 3 – reference character P) includes a hollow portion (H).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Oh to include a hollow portion in the pillar within the valve gear assembly of Elendt since it would realize a general valve lift mode and a cylinder deactivation (CDA) mode with a simple structure which would reduce production cost and improve fuel consumption as taught by Oh (paragraph [0011]).

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of Elendt teaches an attaching portion with a cylindrical shape.  The prior art, however, does not fairly teach or suggest forming the protrusion as a plate-shaped or cross-shaped section.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



    PNG
    media_image1.png
    715
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    489
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okamoto (US 2017/0298787); Kawata et al. (US 2013/0042830); Tsuruta et al. (US 2006/0283412); and Muruta et al. (US 5,099,806).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746